Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
2.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with Anthony King (Reg. No. 49,063) on Jan. 15, 2021.
3.	The application has been amended as follows:
	In claims 21 and 22, at line 3, after “respectively”, insert --, and wherein 0.85 < x <0.95, 0.025 < y < 0.075 and 0.025 < z < 0.075 --.

Allowable Subject Matter
4.	Claims 1, 3-11 and 13-22 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
	In re claims 1 and 9, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2016/0155935.  The improvement comprises depositing a metal layer over the high resistance isolation layer before depositing a second magnetic material layer.
first low resistance isolation layer over the first magnetic material layer; depositing a second magnetic material layer over the first low resistance isolation layer; depositing a second low resistance isolation layer over the third magnetic material layer; depositing a fourth magnetic material layer over the second low resistance isolation layer; wherein the high resistance isolation layer has a resistivity greater than that of the first low resistance isolation layer and the second low resistance isolation layer.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Jan. 15, 2021



/HSIEN MING LEE/